Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 02/04/2021 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2017/0116484) in view of Steffanson (US 10,225,492).

As to claim 1, Johnson teaches a monitoring method, comprising:

obtaining a thermal imaging image ([0024]-[0030] and [0040]-[0074]);

determining a separating distance between a reference thermal source and a target thermal source in the thermal imaging image, wherein the reference thermal source corresponds to a reference position, and the target thermal source corresponds to a target person ([0024]-[0030] and [0040]-[0074]);



Johnson does not teach determining whether the separating distance is larger than a threshold; wherein determining the current posture comprises: determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal in response to the separating distance being larger than the threshold and the current posture not nonconforming to the preset posture, wherein the alarm signal is related to notifying a situation of the target person.

However, Johnson does teach transmitting an alarm signal according to the separating distance, wherein the alarm signal is related to notifying a situation of the target person ([0024]-[0030] and [0040]-[0074]). In that regard, Johnson teaches that the type of bodily fluid (e.g., vomit, blood, and urine) may be identified based on their unique thermal or other spectral signatures. The given liquid candidate is determined whether it is IV liquid. The determination may be made based on the determined location and identified thermal or other spectral signature of the given liquid candidate. For example, IV liquids may be located at a predetermined distance from the patient at certain locations and have uniform temperature or spectral response that is less than or equal to room temperature or having a "normal" spectral response ([0068]). One or more zones within and/or outside of a boundary designation can be defined by an algorithm. The one or more zones can correspond with areas of a patient and an IV delivery system, such as areas adjacent to and/or within the bed. In some embodiments, the one or more zones correspond to areas where patient motion is expected. In some cases, a plurality of zones can be defined 52 to cover the bed and/or extend along the bed or other patient area. Various rules can be used by an algorithm of a monitoring system to define 52 the one or more zones. A width dimension of a zone can be defined as extending outward from the boundary designations (e.g., away from the bed) for a predetermined number of pixels. Motion in the center zone 63 may be indicative of normal patient movement, and motion detected within either of the left inner zone 62 or the right inner zone 64 can indicate that the patient is at least partially off the bed 60 ([0053]-[0054]).



In addition, Steffanson teaches determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal according to a distance and the current posture (col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20). In the above citations in Steffanson, it is disclosed that the image processor (129) can identify a blob (e.g., a set of pixels) in a thermal image that has a temperature distribution different from the background thermal image and classify the blob as the thermal image of a person or a hotspot. When the thermal image of a person is detected, the image processor (129) can further classify the pose of the person (e.g., standing, lying down, sitting, and walking).

According to Steffanson, the user can be instructed to walk out of the room for "out of room detection". In such an event, a human blob disappears out of the scenery captured by the thermal image of the imaging device (101). If a human is detected inside the room, whilst in reality the human is outside of the room, which can be possible as a result of the default image processing parameters causing the server (115) to mistakenly identify a static hot spot as a blob of a human. For example, the human heat residue ("heat shadow") from sitting on a couch or bed may lead to the thermal imaging system to incorrectly conclude that a human is on the couch or bed. In such a situation, the user interface provided on the mobile device (103) can instruct the user (103) to confirm that he or she is outside of the room 

To perform human fall detection, the blob of thermal image that represents the human (103) can be extracted based on the typical temperature range of humans. The server (115) can analyze the orientation and/or shape of the blob to determine whether the human (103) is considered to be standing. When the horizontal extension of the blob is larger by a factor than the blob's height, the server (115) can classify the human action/activity as lying, if the human blob is within an area that has a higher than a threshold probability of having a human lying down, according to the floor plan (125). Examples of such areas include a bed where a person may rest, an activity area where a person may lie down or fall, a hall way, etc. The server (115) can further use the temporal changes in the shape of the human blob to classify the action/activity of the human (103). A determination of the human blob representing the human (103) lying in an activity area or hall way can cause the server (115) to determine that an event of human falling has been detected. The server (115) can be configured to trigger an alarm and/or a notification if the human is determined to be in a fall position for a period of time that is longer than a threshold. For example, a notification can be transmitted to a tablet computer of a nurse to prompt the nurse to take actions. The notification can identify the environment (107) (e.g., a specific room) such that the nurse may offer help if needed (col. 5, line 45 to col. 6, line 6).

Lastly, FIG. 22 illustrates an example of a low resolution thermal image having a blob (303) of a human subject in an annotated bed area (305). The subject can be highlighted by default background subtraction. The background appears black in the image of FIG. 22, whilst the subject represented by the blob (303) has a grayscale and contrast against the background. The subject's position can be determined based on its blob size, shape and orientation. In this example, the orientation of the subject is 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system with Steffanson’s system to show determining whether the separating distance is larger than a threshold; wherein determining the current posture comprises: determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal in response to the separating distance being larger than the threshold and the current posture not nonconforming to the preset posture, wherein the alarm signal is related to notifying a situation of the target person in order to improve event detection accuracy as well as improve the accuracy of the thermal imaging system.

As to claim 10, Johnson teaches a monitoring system, comprising:

a thermal imaging device, obtaining a thermal imaging image ([0024]-[0030] and [0040]-[0074]);

a processor, coupled to the thermal imaging device and configured to perform: determining a separating distance between a reference thermal source and a target thermal source in the thermal imaging image, wherein the reference thermal source corresponds to a reference position, and the target thermal source corresponds to a target person ([0024]-[0030] and [0040]-[0074]);

determining a current posture corresponding to the target thermal source in the thermal imaging image ([0024]-[0030] and [0040]-[0074]).

Johnson does not teach wherein determining whether the separating distance is larger than a threshold; wherein determining the current posture comprises: determining whether the current posture 

However, Johnson does teach transmitting an alarm signal according to the separating distance, wherein the alarm signal is related to notifying a situation of the target person ([0024]-[0030] and [0040]-[0074]). In that regard, Johnson teaches that the type of bodily fluid (e.g., vomit, blood, and urine) may be identified based on their unique thermal or other spectral signatures. The given liquid candidate is determined whether it is IV liquid. The determination may be made based on the determined location and identified thermal or other spectral signature of the given liquid candidate. For example, IV liquids may be located at a predetermined distance from the patient at certain locations and have uniform temperature or spectral response that is less than or equal to room temperature or having a "normal" spectral response ([0068]). One or more zones within and/or outside of a boundary designation can be defined by an algorithm. The one or more zones can correspond with areas of a patient and an IV delivery system, such as areas adjacent to and/or within the bed. In some embodiments, the one or more zones correspond to areas where patient motion is expected. In some cases, a plurality of zones can be defined 52 to cover the bed and/or extend along the bed or other patient area. Various rules can be used by an algorithm of a monitoring system to define 52 the one or more zones. A width dimension of a zone can be defined as extending outward from the boundary designations (e.g., away from the bed) for a predetermined number of pixels. Motion in the center zone 63 may be indicative of normal patient movement, and motion detected within either of the left inner zone 62 or the right inner zone 64 can indicate that the patient is at least partially off the bed 60 ([0053]-[0054]).

Furthermore, as disclosed in Johnson, the bed 60 and an intravenous system may be wheeled and moved around the patient area 12 by health care professionals when attending to a patient. Some of the changes to the patient area 12 can change the position of the bed 60 relative to one or more heights above the bed. For example, the bed 60 is adjustable and the height of different portions of the bed 60 can change over time. As such, various embodiments of the present disclosure concern techniques for 

In addition, Steffanson teaches determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal according to a distance and the current posture (col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20). In the above citations in Steffanson, it is disclosed that the image processor (129) can identify a blob (e.g., a set of pixels) in a thermal image that has a temperature distribution different from the background thermal image and classify the blob as the thermal image of a person or a hotspot. When the thermal image of a person is detected, the image processor (129) can further classify the pose of the person (e.g., standing, lying down, sitting, and walking).

According to Steffanson, the user can be instructed to walk out of the room for "out of room detection". In such an event, a human blob disappears out of the scenery captured by the thermal image of the imaging device (101). If a human is detected inside the room, whilst in reality the human is outside of the room, which can be possible as a result of the default image processing parameters causing the server (115) to mistakenly identify a static hot spot as a blob of a human. For example, the human heat residue ("heat shadow") from sitting on a couch or bed may lead to the thermal imaging system to incorrectly conclude that a human is on the couch or bed. In such a situation, the user interface provided on the mobile device (103) can instruct the user (103) to confirm that he or she is outside of the room (e.g., environment (107)) and no one is in the room. The user confirmation allows the server (115) to mark the hot-blobs in the room as "non-human" or "static", to better differentiate between human and static hot blobs. Further, in case of a "heat shadow", the server (115) can stored the location of the heat blob "separating" from a human blob and mark these locations of zones where body heat can be transferred to 

To perform human fall detection, the blob of thermal image that represents the human (103) can be extracted based on the typical temperature range of humans. The server (115) can analyze the orientation and/or shape of the blob to determine whether the human (103) is considered to be standing. When the horizontal extension of the blob is larger by a factor than the blob's height, the server (115) can classify the human action/activity as lying, if the human blob is within an area that has a higher than a threshold probability of having a human lying down, according to the floor plan (125). Examples of such areas include a bed where a person may rest, an activity area where a person may lie down or fall, a hall way, etc. The server (115) can further use the temporal changes in the shape of the human blob to classify the action/activity of the human (103). A determination of the human blob representing the human (103) lying in an activity area or hall way can cause the server (115) to determine that an event of human falling has been detected. The server (115) can be configured to trigger an alarm and/or a notification if the human is determined to be in a fall position for a period of time that is longer than a threshold. For example, a notification can be transmitted to a tablet computer of a nurse to prompt the nurse to take actions. The notification can identify the environment (107) (e.g., a specific room) such that the nurse may offer help if needed (col. 5, line 45 to col. 6, line 6).

Lastly, FIG. 22 illustrates an example of a low resolution thermal image having a blob (303) of a human subject in an annotated bed area (305). The subject can be highlighted by default background subtraction. The background appears black in the image of FIG. 22, whilst the subject represented by the blob (303) has a grayscale and contrast against the background. The subject's position can be determined based on its blob size, shape and orientation. In this example, the orientation of the subject is horizontal; and the thermal imaging system determines that the subject is in bed and lying. From the orientation and size of the blob (303) representing the human subject, the server (115) can estimate the perimeter of the bed area (305), which can be used to augment the floor plan (125) and/or can be stored as part of the image processing parameters (127) (col. 12, lines 21-35).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system with Steffanson’s system to show wherein determining whether the separating distance is larger than a threshold; wherein determining the current posture comprises: determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal in response to the separating distance being larger than the threshold and the current posture not conforming to the preset posture, wherein the alarm signal is related to notifying a situation of the target person in order to improve event detection accuracy as well as improve the accuracy of the thermal imaging system.

As to claims 2 and 11, the combination of Johnson and Steffanson teaches wherein the preset posture is related to standing, sitting, lying or walking (Johnson; [0024]-[0030] and [0040]-[0074]; Steffanson; col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20).

As to claim 3, the combination of Johnson and Steffanson teaches wherein the step of determining whether the gesture conforms to the preset posture comprises: determining whether an area or an outline corresponding to the target thermal source in the thermal imaging image does not conform to an area or an outline corresponding to the preset posture (Johnson; [0024]-[0030] and [0040]-[0074]; Steffanson; col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20).

As to claim 4, Johnson further teaches wherein the threshold is related to being away from the reference position or an alarm range ([0024]-[0030] and [0040]-[0074]).

As to claim 5, Johnson further teaches wherein the step of obtaining the thermal imaging image is further followed by: changing the alarm range according to a current position of the reference thermal source in response to movement of the reference thermal source in the thermal imaging image ([0024]-[0030] and [0040]-[0074]).

As to claim 7, Johnson further teaches wherein the step of determining the separating distance between the reference thermal source and the target thermal source in the thermal imaging image comprises: determining the separating distance in the thermal imaging image ([0024]-[0030] and [0040]-[0074]).

As to claim 8, Johnson further teaches wherein the step of determining the separating distance between the reference thermal source and the target thermal source in the thermal imaging image comprises: providing a distance detector; and determining the separating distance according to a detection result of the distance detector corresponding to the target thermal source ([0024]-[0030] and [0040]-[0074]).

As to claim 9, the combination of Johnson and Steffanson teaches wherein the step of transmitting the alarm signal according to the separating distance and the current posture comprises: determining a continuing duration during which the separating distance and the current posture conform to a notification condition; and transmitting the alarm signal in response to that the continuing duration is greater than an alarm time (Johnson; [0024]-[0030] and [0040]-[0074]; Steffanson; col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20).

As to claim 12, the combination of Johnson and Steffanson teaches wherein the processor is configured to perform: determining whether an area or an outline corresponding to the target thermal source in the thermal imaging image does not conform to an area or an outline corresponding to the preset posture (Johnson; [0024]-[0030] and [0040]-[0074]; Steffanson; col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20).

As to claim 13, Johnson further teaches wherein the threshold is related to being away from the reference position or an alarm range ([0024]-[0030] and [0040]-[0074]).

As to claim 14, Johnson further teaches wherein the processor is configured to perform: changing the alarm range according to a current position of the reference thermal source in response to movement of the reference thermal source in the thermal imaging image ([0024]-[0030] and [0040]-[0074]).

As to claim 18, Johnson further teaches wherein the processor is configured to perform: determining the separating distance in the thermal imaging image ([0024]-[0030] and [0040]-[0074]).

As to claim 19, Johnson further teaches a distance detector, coupled to the processor, wherein the processor is configured to perform: determining the separating distance according to a detection result of the distance detector corresponding to the target thermal source ([0024]-[0030] and [0040]-[0074]).

As to claim 20, the combination of Johnson and Steffanson teaches wherein the processor is configured to perform: determining a continuing duration during which the separating distance and the current posture conform to a notification condition; and transmitting an alarm signal in response to that the continuing duration is greater than an alarm time (Johnson; [0024]-[0030] and [0040]-[0074]; Steffanson; col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20).

Claims 6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Steffanson and further in view of Jahnke (US 2013/0026365).

As to claim 6, the combination of Johnson and Steffanson does not teach wherein the step of determining the separating distance between the reference thermal source and the target thermal source in the thermal imaging image comprises: providing a movable mechanism to adjust to a direction corresponding to the thermal imaging image; controlling the movable mechanism to make the direction be corresponded to the reference thermal source, and recording an original direction corresponding to the movable mechanism; controlling the movable mechanism to make the direction be corresponded to the 

However, Jahnke teaches wherein the step of determining the separating distance between the reference thermal source and the target thermal source in the thermal imaging image comprises: providing a movable mechanism to adjust to a direction corresponding to the thermal imaging image; controlling the movable mechanism to make the direction be corresponded to the reference thermal source, and recording an original direction corresponding to the movable mechanism; controlling the movable mechanism to make the direction be corresponded to the target thermal source, and recording a current direction corresponding to the movable mechanism; and determining the separating distance based on the original direction and the current direction ([0013]-[0023] and [0049]-[0071]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system and Steffanson’s system with Jahnke’s system in order to provide a testing system for examining the coating and open cooling-air holes of turbine blades, in particular of gas turbine blades, having a rotating-pivoting device for positioning the turbine blade, a rotatable air duct, arranged on the rotating-pivoting device, for introducing into the turbine blade air at a temperature higher or lower in comparison with the turbine blade and a positioning device for an infrared camera with two degrees of freedom. The contactless and nondestructive testing of the turbine blade is significantly simplified by the invention. As a departure from the previous procedure, in which the IR camera was moved around the turbine blade by an industrial robot, the component is now rotated and pivoted, while the camera is moved by a positioning device, such as for example a motorized ZX stage. A rotatable air duct allows the feeding of air at a higher or lower temperature in comparison with the turbine blade or a gas at a higher or lower temperature in comparison with the turbine blade into the turbine blade even during rotation of the component. Overall, it does not matter whether the air or gas is heated or cooled, but only that there is a temperature difference between the air or gas on the one hand and the turbine blade on the other hand that is great enough to allow it to be detected by the IR camera. Thus, for example, the turbine blade could also be heated or cooled with respect to the air or the gas that is used. 

As to claim 15, the combination of Johnson and Steffanson does not teach a movable mechanism, coupled to the processor and the thermal imaging device, wherein the processor is configured to perform: controlling the movable mechanism to make a direction corresponding to the thermal imaging image be corresponded to the reference thermal source, and recording an original direction corresponding to the movable mechanism; controlling the movable mechanism to make the direction be corresponded to the target thermal source, and recording a current direction corresponding to the movable mechanism; and determining the separating distance based on the original direction and the current direction.

However, Jahnke teaches a movable mechanism, coupled to the processor and the thermal imaging device, wherein the processor is configured to perform: controlling the movable mechanism to make a direction corresponding to the thermal imaging image be corresponded to the reference thermal source, and recording an original direction corresponding to the movable mechanism; controlling the movable mechanism to make the direction be corresponded to the target thermal source, and recording a current direction corresponding to the movable mechanism; and determining the separating distance based on the original direction and the current direction ([0013]-[0023] and [0049]-[0071]).



As to claim 16, the combination of Johnson, Steffanson, and Jahnke teaches wherein the movable mechanism comprises: a rotary table, connected the thermal imaging device; and a motor, 

As to claim 17, the combination of Johnson, Steffanson, and Jahnke teaches wherein the movable mechanism comprises: a shaft member, connected to the thermal imaging device; and a motor, coupled to the shaft member and the processor, wherein the processor drives the shaft member through the motor to rotate the thermal imaging device vertically (Jahnke; [0013]-[0023] and [0049]-[0071]).

Response to Arguments

Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.

As stated in the above independent claims rejections, Johnson does teach transmitting an alarm signal according to the separating distance, wherein the alarm signal is related to notifying a situation of the target person ([0024]-[0030] and [0040]-[0074]). In that regard, Johnson teaches that the type of bodily fluid (e.g., vomit, blood, and urine) may be identified based on their unique thermal or other spectral signatures. The given liquid candidate is determined whether it is IV liquid. The determination may be made based on the determined location and identified thermal or other spectral signature of the given liquid candidate. For example, IV liquids may be located at a predetermined distance from the patient at certain locations and have uniform temperature or spectral response that is less than or equal to room temperature or having a "normal" spectral response ([0068]). One or more zones within and/or outside of a boundary designation can be defined by an algorithm. The one or more zones can correspond with areas of a patient and an IV delivery system, such as areas adjacent to and/or within the bed. In some embodiments, the one or more zones correspond to areas where patient motion is expected. In some cases, a plurality of zones can be defined 52 to cover the bed and/or extend along the bed or other patient area. Various rules can be used by an algorithm of a monitoring system to define 52 the one or more zones. A width dimension of a zone can be defined as extending outward from the boundary designations (e.g., away from the bed) for a predetermined number of pixels. Motion in the 

Furthermore, as disclosed in Johnson, the bed 60 and an intravenous system may be wheeled and moved around the patient area 12 by health care professionals when attending to a patient. Some of the changes to the patient area 12 can change the position of the bed 60 relative to one or more heights above the bed. For example, the bed 60 is adjustable and the height of different portions of the bed 60 can change over time. As such, various embodiments of the present disclosure concern techniques for dynamically identifying the surface of the bed 60 (or other patient support surfaces) and setting one or more height thresholds directly above the bed 60 to continuously detect whether a patient is elevating him or herself from the surface of the bed 60. A monitoring system can continue to monitor patient events despite the bed being moved to a different location, lowered, raised, and/or adjusted over time ([0057]). Johnson also discloses alerting HCF staff of the patient events ([0041]).

In addition, Steffanson teaches determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal according to a distance and the current posture (col. 3, line 45 to col. 4, line 17; col. 5, line 12 to col. 6, line 32; also see cols. 18-20). In the above citations in Steffanson, it is disclosed that the image processor (129) can identify a blob (e.g., a set of pixels) in a thermal image that has a temperature distribution different from the background thermal image and classify the blob as the thermal image of a person or a hotspot. When the thermal image of a person is detected, the image processor (129) can further classify the pose of the person (e.g., standing, lying down, sitting, and walking).

According to Steffanson, the user can be instructed to walk out of the room for "out of room detection". In such an event, a human blob disappears out of the scenery captured by the thermal image of the imaging device (101). If a human is detected inside the room, whilst in reality the human is outside of the room, which can be possible as a result of the default image processing parameters causing the 

To perform human fall detection, the blob of thermal image that represents the human (103) can be extracted based on the typical temperature range of humans. The server (115) can analyze the orientation and/or shape of the blob to determine whether the human (103) is considered to be standing. When the horizontal extension of the blob is larger by a factor than the blob's height, the server (115) can classify the human action/activity as lying, if the human blob is within an area that has a higher than a threshold probability of having a human lying down, according to the floor plan (125). Examples of such areas include a bed where a person may rest, an activity area where a person may lie down or fall, a hall way, etc. The server (115) can further use the temporal changes in the shape of the human blob to classify the action/activity of the human (103). A determination of the human blob representing the human (103) lying in an activity area or hall way can cause the server (115) to determine that an event of human falling has been detected. The server (115) can be configured to trigger an alarm and/or a notification if the human is determined to be in a fall position for a period of time that is longer than a threshold. For example, a notification can be transmitted to a tablet computer of a nurse to prompt the nurse to take actions. The notification can identify the environment (107) (e.g., a specific room) such that the nurse may offer help if needed (col. 5, line 45 to col. 6, line 6).



The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

In other words, in the Johnson reference, alarms/alerts are generated in instances in which a patient is in motion (i.e. patient events/activities such as the patient being on the bed or off the bed) and a certain distance from a reference thermal source. In the Steffanson reference, patients postures conforming to or not conforming to certain preset postures and patients being on or off beds in a bed perimeter (which would correspond to a threshold distance from a position on the bed) or being in a state of falling down are determined from thermal images, upon which notifications are subsequently sent which can then later be adjusted.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system with Steffanson’s system to show determining whether the separating distance is larger than a threshold; wherein determining the current posture comprises: determining whether the current posture does not conform to a preset posture; and transmitting an alarm signal in response to the separating distance being larger than the threshold and the current posture not nonconforming to the preset posture, wherein the alarm signal is related to notifying a situation of the target person in order to improve event detection accuracy as well as improve the accuracy of the thermal imaging system.

In view of the above reasons, Examiner maintains all rejections.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482